                Case 19-10248-CSS             Doc 8     Filed 02/06/19        Page 1 of 12



                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

In re:                                                        Chapter 11

Avadel Specialty Pharmaceuticals, LLC, 1                      Case No. 19-10248 (CSS)

                             Debtor.


     APPLICATION OF THE DEBTOR FOR ENTRY OF AN ORDER AUTHORIZING
    DEBTOR TO EMPLOY AND RETAIN EPIQ CORPORATE RESTRUCTURING, LLC
    AS CLAIMS AND NOTICING AGENT NUNC PRO TUNC TO THE PETITION DATE
     PURSUANT TO 28 U.S.C. § 156(c), 11 U.S.C. § 105(a) AND LOCAL RULE 2002-1(f)

         The above-captioned debtor and debtor-in-possession (the “Debtor”) hereby moves the

Court (this “Application” or “Section 156(c) Application”) pursuant to section 156(c) of title 28

of the United States Code, section 105(a) of title 11 of the United States Code, 11 U.S.C. §§ 101

et seq. (the “Bankruptcy Code”), and Rule 2002-1(f) of the Local Rules of Bankruptcy Practice

and Procedure of the United States Bankruptcy Court for the District of Delaware (the “Local

Rules”) for entry of an order authorizing and approving the employment and retention of Epiq

Corporate Restructuring, LLC (“Epiq”) as claims and noticing agent (the “Claims and Noticing

Agent”) nunc pro tunc to the Petition Date (as defined herein). In support of this Application,

the Debtor respectfully states as follows:

                                            Status of the Case

         1.      On the date hereof (the “Petition Date”), the Debtor commenced this case (the

“Chapter 11 Case”) by filing a voluntary petition for relief under chapter 11 of the Bankruptcy

Code in the United States Bankruptcy Court for the District of Delaware (the “Court”).




1
  The business address and the last four (4) digits of the Debtor’s federal tax identification number is Avadel
Specialty Pharmaceuticals, LLC, 16640 Chesterfield Grove Road, Suite 200, Chesterfield, MO 63005 (8959).
              Case 19-10248-CSS         Doc 8       Filed 02/06/19   Page 2 of 12



       2.     The Debtor has continued in possession of its property and is operating and

managing its business as a debtor-in-possession pursuant to sections 1107(a) and 1108 of the

Bankruptcy Code.

       3.     No request has been made for the appointment of a trustee or examiner and a

creditors’ committee has not yet been appointed in this Chapter 11 Case.

                        Jurisdiction, Venue and Statutory Predicates

       4.     This Court has jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 157

and 1334. Venue is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409. This matter

is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2).

       5.     The statutory bases for the relief requested herein are section 105(a) of the

Bankruptcy Code, section 156(c) of Title 28 of the United States Code and Local Rule 2002-1(f).

                                         Background

       6.     ASP is a pharmaceutical company engaged in the business of the

commercializing, marketing and distributing NOCTIVA™ (desmopressin acetate) nasal spray.

NOCTIVA™ was approved in March 2017 by the U.S. Food and Drug Administration for the

treatment of nocturia due to nocturnal polyuria in adults and is ASP’s sole commercial product.

ASP has experienced several market challenges in its efforts to commercialize and increase sales

volume while the overall growth for NOCTIVA™ has been slower than anticipated. As a result,

ASP has experienced losses since its inception, and as of the Petition Date, has an accumulated

deficit, due in part to costs relating to underachieving sales, unanticipated competition, and

certain supply agreements.

       7.     In November 2018, ASP commenced a process to find a co-promoter for

NOCTIVA™, but the process yielded no material interest. After a strategic review, ASP decided

                                                2
               Case 19-10248-CSS           Doc 8       Filed 02/06/19    Page 3 of 12



to exit its business. Accordingly, ASP commenced this Chapter 11 Case to pursue a sale of its

assets and to wind down its business. ASP is seeking proposals for a sale of all or any

combination of its assets including but not limited to a sale of all or substantially all assets, of the

Debtor’s new drug application for NOCTIVA™ and its inventory, for only its new drug

application for NOCTIVA™, or for only its NOCTIVA™ inventory. After conducting this sale

process, ASP intends to liquidate any remaining assets and wind down any remaining operations.

       8.      A detailed factual background of the Debtor’s business and operations, as well as

the events precipitating the commencement of this Chapter 11 Case, is more fully set forth in the

Declaration of Gregory J. Divis in Support of the Debtor’s Chapter 11 Petition and Requests for

First Day Relief (the “First Day Declaration”), filed contemporaneously herewith and

incorporated herein by reference.

                                          Relief Requested

       9.      By this Application, pursuant to 28 U.S.C. § 156(c), section 105(a) of the

Bankruptcy Code and Del. Bankr. L.R. 2002-1(f), the Debtor requests entry of an order

substantially in the form of Exhibit A hereto (the “Proposed Order”) appointing Epiq as the

Claims and Noticing Agent and authorizing Epiq to assume full responsibility for, among other

things, the distribution of notices and the maintenance, processing and docketing of proofs of

claim filed in the Debtor’s case.

       10.     The Debtor’s selection of Epiq to serve as the Claims and Noticing Agent has

satisfied the Court’s Protocol for the Employment of Claims and Noticing Agents under 28

U.S.C. § 156(c), in that the Debtor has obtained and reviewed engagement proposals from at least

two (2) other court-approved claims and noticing agents to ensure selection through a

competitive process. Moreover, the Debtor submits, based on all engagement proposals obtained


                                                   3
                 Case 19-10248-CSS               Doc 8        Filed 02/06/19      Page 4 of 12



and reviewed, that Epiq’s rates are competitive and reasonable, given Epiq’s quality of services

and expertise. The terms of retention, including Epiq’s fees, are set forth in the Epiq Services

Agreement annexed hereto as Exhibit B (the “Engagement Agreement”); provided, however,

that Epiq is seeking approval solely of the terms and provisions as set forth in this Application

and as modified by the proposed order attached hereto. 2

         11.      Although the Debtor has not yet filed its schedules of assets and liabilities, it

anticipates that there will be in excess of 300 entities to be noticed. In view of the number of

anticipated claimants, the Debtor submits that the appointment of a claims and noticing agent is

both necessary and in the best interests of both the Debtor’s estate and its creditors.

         12.      Epiq has acted as the claims and noticing agent in numerous recent cases of

comparable size, including several cases administered (currently or previously) in the United

States Bankruptcy Court for this District. See, e.g., In re The Weinstein Company Holdings LLC,

Case No. 18-10601 (MFW) (Bankr. D. Del. Mar. 20, 2018) [Docket No. 70]; In re HCR

ManorCare, Inc., Case No. 18-10467 (KG) (Bankr. D. Del. Mar. 6, 2018) [Docket No. 44]; In re

Herald Media Holdings, Inc., Case No. 17-12881 (LSS) (Bankr. D. Del. Dec. 13, 2017) [Docket

No. 39]; In re Maurice Sporting Goods, Inc., Case No. 17-12481 (CSS) (Bankr. D. Del. Nov. 21,

2017) [Docket No. 25]; In re GST AutoLeather, Inc., Case No. 17-12100 (LSS) (Bankr. D. Del.

Oct. 4, 2017) [Docket No. 63], among other cases.

         13.      By appointing Epiq as the Claims and Noticing Agent in this Chapter 11 Case, the

distribution of notices and the processing of claims will be expedited, and the clerk’s office will

be relieved of the administrative burden of processing what may be an overwhelming number of


2
 To the extent the administration of this Chapter 11 Case requires Epiq to perform duties outside the scope of 28
U.S.C. § 156(c), the Debtor will seek separate authorization to retain and employ Epiq as administrative agent in this
Chapter 11 Case pursuant to section 327(a) of the Bankruptcy Code.


                                                          4
               Case 19-10248-CSS           Doc 8       Filed 02/06/19   Page 5 of 12



claims. In support of this Application, the Debtor submits the declaration of Brian Karpuk,

Epiq’s Director of Consulting Services attached hereto as Exhibit C (the “Karpuk

Declaration”).

       14.     This Application pertains only to the work to be performed by Epiq as the Claims

and Noticing Agent under the Clerk’s delegation of duties permitted by 28 U.S.C. § 156(c) and

Local Rule 2002-1(f), and any work to be performed by Epiq outside of this scope is not covered

by this Section 156(c) Application or by any order granting approval hereof. Specifically, as the

Claims and Noticing Agent, Eipq will perform the following tasks (the “Claims and Noticing

Services”), as well as all quality control relating thereto:

                   i.   Prepare and serve required notices and documents in the case in
                        accordance with the Bankruptcy Code and the Bankruptcy Rules in the
                        form and manner directed by the Debtor and/or the Court, including (i)
                        notice of the commencement of the case and the initial meeting of
                        creditors under Bankruptcy Code § 341(a), (ii) notice of any claims bar
                        date, (iii) notices of objections to claims and objections to transfers of
                        claims, (iv) notices of any hearings on a disclosure statement and
                        confirmation of the Debtor’s chapter 11 plan or plans, including under
                        Bankruptcy Rule 3017(d), (v) notices of hearings on motions filed by the
                        United States Trustee, (vi) notice of transfers of claims, (vii) any motion to
                        convert, dismiss, appoint a trustee, or appoint an examiner filed by the
                        United States Trustee’s Office, and (viii) all other notices, orders,
                        pleadings, publications and other documents as the Debtor or Court may
                        deem necessary or appropriate for an orderly administration of the case;

                  ii.   Maintain an official copy of the Debtor’s schedules of assets and liabilities
                        and statements of financial affairs (collectively, “Schedules”), listing the
                        Debtor’s known creditors and the amounts owed thereto;

                 iii.   Maintain (i) a list of all potential creditors, equity holders and other
                        parties-in-interest; and (ii) a “core” mailing list consisting of all parties
                        described in sections 2002(i), (j) and (k) and those parties that have filed a
                        notice of appearance pursuant to Bankruptcy Rule 9010; update said lists
                        and make said lists available upon request by a party-in-interest or the
                        Clerk;




                                                   5
Case 19-10248-CSS         Doc 8       Filed 02/06/19   Page 6 of 12



 iv.    Furnish a notice to all potential creditors of the last date for the filing of
        proofs of claim and a form for the filing of a proof of claim, after such
        notice and form are approved by this Court, and notify said potential
        creditors of the existence, amount and classification of their respective
        claims as set forth in the Schedules, which may be effected by inclusion of
        such information (or the lack thereof, in cases where the Schedules
        indicate no debt due to the subject party) on a customized proof of claim
        form provided to potential creditors;

  v.    Maintain a post office box or address for the purpose of receiving claims
        and returned mail, and process all mail received;

 vi.    For all notices, motions, orders or other pleadings or documents served,
        prepare and file or caused to be filed with the Clerk an affidavit or
        certificate of service within seven (7) business days of service which
        includes (i) either a copy of the notice served or the docket numbers(s) and
        title(s) of the pleading(s) served, (ii) a list of persons to whom it was
        mailed (in alphabetical order) with their addresses, (iii) the manner of
        service, and (iv) the date served;

vii.    Process all proofs of claim or proofs of interest received, including those
        received by the Clerk’s office, and check said processing for accuracy, and
        maintain the original proofs of claim or proofs of interest in a secure area;

viii.   Maintain the official claims register for the Debtor (the “Claims
        Register”) on behalf of the Clerk; upon the Clerk’s request, provide the
        Clerk with certified, duplicate unofficial Claims Register; and specify in
        the Claims Register the following information for each claim docketed: (i)
        the claim number assigned, (ii) the date received, (iii) the name and
        address of the claimant and agent, if applicable, who filed the claim, (iv)
        the amount asserted, (v) the asserted classification(s) of the claim (e.g.,
        secured, unsecured, priority, etc.), and (vi) any disposition of the claim;

 ix.    File a quarterly updated claims register with the Court, in alphabetical and
        numerical order;

  x.    Allow public access to claims and the claims register at no charge;

 xi.    Implement necessary security measures to ensure the completeness and
        integrity of the Claims Register and the safekeeping of the original claims;

xii.    Record all transfers of claims and provide any notices of such transfers as
        required by Bankruptcy Rule 3001(e); provided, however, that if any
        evidence of transfer of claim(s) is filed with the Court pursuant to
        Bankruptcy Rule 3001(e), and if the evidence of transfer or notice thereof
        executed by the parties purports to waive the 21-day notice and objection


                                  6
 Case 19-10248-CSS         Doc 8       Filed 02/06/19   Page 7 of 12



         period required under Bankruptcy Rule 3001(e), then Epiq may process
         the transfer of claim(s) to change the name and address of the claimant of
         such claim to reflect the transfer, and the effective date of such transfer
         will be the date the evidence of such transfer was docketed in the case;

 xiii.   Relocate, by messenger or overnight delivery, all of the court-filed proofs
         of claim to the offices of the Claims and Noticing Agent, not less than
         weekly;

 xiv.    Upon completion of the docketing process for all claims received to date
         for each case, turn over to the Clerk copies of the claims register for the
         Clerk’s review (upon the Clerk’s request);

  xv.    Monitor the Court’s docket for all notices of appearance, address changes,
         and claims-related pleadings and orders filed and make necessary
         notations on and/or changes to the claims register;

 xvi.    Assist in the dissemination of information to the public and respond to
         requests for administrative information regarding the case as directed by
         the Debtor or the Court, including through the use of a case website and/or
         call center;

xvii.    Provide such other related claims and noticing services as the Debtor may
         requires in connection with this Chapter 11 Case;

xviii.   If the case is converted to chapter 7, contact the Clerk’s office within three
         (3) days of the notice to Claims and Noticing Agent of entry of the order
         converting the case;

 xix.    Thirty (30) days prior to the close of this case, to the extent practicable,
         request that the Debtor submits to the Court a proposed Order dismissing
         the Claims and Noticing Agent and terminating the services of such agent
         upon completion of its duties and responsibilities and upon the closing of
         this case;

  xx.    Within fourteen (14) days of entry of an Order dismissing a case or within
         twenty-eight (28) days of entry of a Final Decree, (a) forward to the Clerk
         an electronic version of all imaged claims; (b) upload the creditor mailing
         list into CM/ECF and (c) docket a Final Claims Register. The Claims and
         Noticing Agent shall further box and transport all original claims to the
         Philadelphia Federal Records Center, 14470 Townsend Road,
         Philadelphia, Pennsylvania 19154 and docket a completed SF-135 Form
         indicating the accession and location numbers of the archived claims;




                                   7
               Case 19-10248-CSS         Doc 8        Filed 02/06/19   Page 8 of 12



               xxi.    Within fourteen (14) days of entry of an Order converting a case, (a)
                       forward to the Clerk an electronic version of all imaged claims; (b) upload
                       the creditor mailing list into CM/ECF and (c) docket a Final Claims
                       Register. The Claims and Noticing Agent shall further box and transport
                       all original claims to the Philadelphia Federal Records Center, 14470
                       Townsend Road, Philadelphia, Pennsylvania 19154 and docket a
                       completed SF-135 Form indicating the accession and location numbers of
                       the archived claims; and

              xxii.    Upon conversion of a chapter 11 case to a chapter 7 case, if there are more
                       than two hundred (200) creditors, the Claims and Noticing Agent shall (i)
                       continue to serve all notices required to be served, at the direction of the
                       chapter 7 trustee or the Clerk’s office or (ii) submit a termination order. If
                       a termination order has been granted, the Claims and Noticing Agent shall
                       comply with Local Rule 2002-1(f)(x).

       15.     Additionally, to the extent any notice served is required to be given via regular

mail, Epiq is authorized, before mailing the notice of commencement or key matrix mailings, to

run the list of creditors and equity security holders through (i) the National Change of Address

software maintained by the United States Postal Service (the “USPS”) and (ii) standardization

and verification software that is CASS (Coding Accuracy Support System) certified by the USPS

(clauses (i) and (ii) collectively, the “USPS Software”) to update any addresses provided by the

Debtor based on its books and records and to conform such records to USPS standards. If the

USPS Software determines that a mailing address has changed, the Debtor proposes that Epiq

shall mail documents to the updated address; provided, however, that Epiq shall be under no

obligation to mail to the original address. If mail is returned to Epiq as undeliverable with a

forwarding address, the Debtor proposes that Epiq shall re-mail the document to the new address

and update its mailing database accordingly. If mail is returned to Epiq as undeliverable with no

forwarding address, the Debtor proposes that Epiq should be under no further obligation to mail

any notices or other pleadings to that address.




                                                  8
               Case 19-10248-CSS         Doc 8       Filed 02/06/19   Page 9 of 12



       16.     The Claims Register shall be opened to the public for examination without charge

during regular business hours and on a case-specific website maintained by Epiq.

       17.     Although by this Section 156(c) Application the Debtor does not propose to retain

Epiq as a professional under Bankruptcy Code section 327, to the best of Epiq’s knowledge, and

except as set forth in the Karpuk Declaration, Epiq neither holds nor represents an interest

materially adverse to the Debtor’s estate nor has a connection to the Debtor, its creditors, or its

related parties with respect to any matter for which Epiq will be employed. Epiq may have

relationships with certain of the Debtor’s creditors as vendors or in connection with cases in

which Epiq serves or has served in a neutral capacity as claims and noticing agent for another

chapter 11 debtor. However, Epiq shall not employ any past or present employees of the Debtor

for work that involves the Chapter 11 Case. Should Epiq discover any new relevant factors or

relationships bearing on the matters described herein during the period of its retention, Epiq will

use reasonable efforts to promptly file a supplemental declaration.

       18.     The Debtor respectfully requests that the undisputed fees and expenses incurred

by Epiq in the performance of the above services be treated as administrative expenses of the

Debtor’s estate pursuant to 28 U.S.C. § 156(c) and 11 U.S.C. § 503(b)(1)(A) and be paid in the

ordinary course of business without further application to or order of the Court. Epiq agrees to

maintain records of all services showing dates, categories of services, fees charged and expenses

incurred, and to serve monthly invoices on the Debtor, the Office of the United States Trustee,

counsel for the Debtor, counsel for any official committee monitoring the expenses of the Debtor

and any party-in-interest who specifically requests service of the monthly invoices. If any

dispute arises relating to the Engagement Agreement or monthly invoices, the parties shall meet




                                                 9
              Case 19-10248-CSS            Doc 8    Filed 02/06/19   Page 10 of 12



and confer in an attempt to resolve the dispute; if resolution is not achieved, the parties may seek

resolution of the matter from the Court.

       19.     Prior to the Petition Date, the Debtor provided Epiq a retainer in the amount of

$25,000.00. Epiq seeks to first apply the retainer to all pre-petition invoices, and thereafter, to

have the retainer replenished to the original retainer amount, and thereafter, to hold the retainer

under the Engagement Agreement during the Chapter 11 Case as security for the payment of fees

and expenses incurred under the Engagement Agreement.

       20.     In connection with its retention as Claims and Noticing Agent, Epiq represents in

the Karpuk Declaration, among other things, that:

                  i.   Epiq will not consider itself employed by the United States government
                       and shall not seek any compensation from the United States government in
                       its capacity as the Claims and Noticing Agent in this Chapter 11 Case;

                 ii.   By accepting employment in this Chapter 11 Case, Epiq waives any rights
                       to receive compensation from the United States government in connection
                       with the Debtor’s case;

                iii.   In its capacity as Claims and Noticing Agent in this Chapter 11 Case, Epiq
                       will not be an agent of the United States and will not act on behalf of the
                       United States; and

                iv.    It is a “disinterested person” as that term is defined in section 101(14) of
                       the Bankruptcy Code with respect to the matters upon which it is to be
                       engaged.

       21.     To the extent that there is any inconsistency between this Application, the

Proposed Order and the Engagement Agreement, the Proposed Order shall govern.

       22.     This Section 156(c) Application complies with the Protocol for the Employment

of Claims and Noticing Agents under 28 U.S.C. § 156(c) and conforms to the standard Section

156(c) Application used in this Court.



                                                   10
                Case 19-10248-CSS              Doc 8      Filed 02/06/19        Page 11 of 12



                                                     Notice 3

        23.      Notice of this Application has been given to the following parties or, in lieu

thereof, to their counsel, if known: (a) the Office of the United States Trustee for the District of

Delaware; (b) Avadel US Holdings, Inc. as the debtor-in-possession lender; (c) creditors holding

the twenty (20) largest unsecured claims against the Debtor; (d) the Office of the United States

Attorney for the District of Delaware; (e) the Internal Revenue Service; (f) the Securities &

Exchange Commission; (g) the Delaware Secretary of State; (h) the Delaware State Treasury; and

(i) any other party entitled to notice pursuant to Local Rule 9013-1(m)(iii). As the Application is

seeking “first day” relief, within two (2) business days of the hearing on the Application, the

Debtor will serve copies of the Application and any order entered with respect to the Application

in accordance with Local Rule 9013-1(m)(iv). The Debtor submits that, in light of the nature of

the relief requested, no other or further notice need be given.

                                              No Prior Request

        24.      No previous application for the relief sought herein has been made to this or any

other court.



                              [Remainder of Page Intentionally Left Blank]




3
  Capitalized terms used in the Notice section but not otherwise defined in this Application shall have the meanings
ascribed to them in the First Day Declaration.


                                                        11
                Case 19-10248-CSS       Doc 8    Filed 02/06/19    Page 12 of 12



                                           Conclusion

          WHEREFORE, the Debtor respectfully requests entry of an order (i) granting the relief

requested herein; and (ii) granting such other and further relief as the Court deems just and

proper.

Dated: February 6, 2019                      GREENBERG TRAURIG, LLP

                                             /s/ Dennis A. Meloro
                                             ________________
                                             Dennis A. Meloro (DE Bar No. 4435)
                                             The Nemours Building
                                             1007 North Orange Street, Suite 1200
                                             Wilmington, Delaware 19801
                                             Telephone: (302) 661-7000
                                             Facsimile: (302) 661-7360
                                             Email: melorod@gtlaw.com

                                             -and-

                                             Paul J. Keenan Jr. (pro hac vice pending)
                                             John R. Dodd (pro hac vice pending)
                                             Reginald Sainvil (pro hac vice pending)
                                             Greenberg Traurig, P.A.
                                             333 S.E. 2nd Avenue, Suite 4400
                                             Miami, FL 33131
                                             Telephone: (305) 579-0500
                                             Facsimile: (305) 579-0717
                                             Email: keenanp@gtlaw.com
                                                     doddj@gtlaw.com
                                                     sainvilr@gtlaw.com
                                             -and-

                                             Sara A. Hoffman (pro hac vice pending)
                                             Greenberg Traurig, LLP
                                             The MetLife Building
                                             200 Park Avenue
                                             New York, NY 10166
                                             Telephone: (212) 801-9200
                                             Facsimile: (212) 801-6400
                                             Email: hoffmans@gtlaw.com

                                             Proposed Counsel for the Debtor
                                             and Debtor-in-Possession


                                                12
